Case 20-40157-KKS Doc61_ Filed 05/21/20 Page 1 of 22

UNITED STATES BANKRUPTCY COURT
Northern District of Florida
Tallahassee Division

 

IN RE: } CASE NUMBER: 20-40157

}
Steven Leoni }

} JUDGE Specie
}

DEBTOR. } CHAPTER I1
DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)
FOR THE PERIOD
FROM April 3. TO april 30, 2020

Comes now the above-named debtor and files its Monthly Operating Report in accordance with the Guidelines established

by the United States Trustee and FRBP 2015.

Dated: 5/21/2020

Attorney for
Debtor's Address Attorney's Address
and Phone Number: and Phone Number:
3951 W Millers Bridge Rd 2810 Remington Green Circle
Tallahassee, FL 32312 Tallahassee, FL 32308
Bar No. 118971
Tel. Tel. 850-385-0342

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the followng resources on the United States Trustee Program website,
http://www.usdoj.gov/ust/r21/reg_info.htm

1) Instructions for Preparation Debtor's Chapter 11 Monthly Operating Report

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQs)
Case 20-40157-KKS Doc61_ Filed 05/21/20 Page 2 of 22

SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Name:
Case Number:
Note: The information requested below is a summary of the information reported the various Schedules and Attachments contained within this report.
Month Cumulative
Total
CASH- Beginning of Month (Household) (193,22
CASH- Beginning of Month (Business) 0
Total Household Receipts 1321.67
Total Business Receipts 0
Total Receipts 1321.67
Total Household Disbursements O
Total Business Disbursements ql
Total Disbursements oO
NET CASH FLOW (Total Receipts minus Total Disbursements) 1321.67
CASH- End of Month (Individual) 2514.89)
CASH- End of Month (Business) 0
CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (From Above) 0
Less: Any Amounts Transferred or Paid from the Business Account to the
Household Account (i.¢., Salary Paid to Debtor or Owner's Draw) 0
DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION | O |

 

 

declare under penalty of perjury that this statement and the accompanying documents an eports age true and correct to the best of
my knowledge and belief

 

This 21 day of May. 2020 : 7 LL
Debtors Signature

Monthly Operating Repon - Indivdual

 
 

Case 20-40157-KKS Doc61_ Filed 05/21/20 Page 3 of 22

SCHEDULE OF HOUSEHOLD
CASH RECEIPTS AND CASH DISBURSEMENTS

Month Cumulative
April Total
- Beg 1193.22

CASH RECEIPTS
Salary or Cash from Business 1321.67
W from Other Sources (attach list to this
Interest or Dividend Income
Alimony or Child §
Social S$ /Pension/Retirement
Sale of Household Assets (attach list to this
from Outside Sources (attach list to this
Other attach list to this

TOTAL RECEIPTS 1321.67

ASH DISBURSEMENTS
Alimony or Child $

Charitable Contributions

Gifts

Household

Household Repairs & Maintenance
Insurance

IRA Contribution

Lease/Rent Pa

Medical/Dental

Other Secured Pa

Taxes - Personal

Taxes - Real Estate

Taxes Other (attach schedule
Travel & Entertainment
Tuition/Education

Utilities Water, Cable, Sanitation
Vehicle

Vehicle Secured

U.S. Trustee

Professional Fees

Other (attach schedule

otal Household Disbursements

0 on ust reconc statement-
No. 2) 2514.89

 

Monthly Operating Report - Individual
 

Case 20-40157-KKS Doc61_ Filed 05/21/20 Page 4 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONTHLY OPERATING REPORT - ATTACHMENT NO. 1
INDIVDUAL
QUESTIONNAIRE
YES* NO

1. Have any assets been sold or transferred outside the nonnal course of business during this

reporting period? x
2. Have any funds been disbursed from any account other than a debtor in possession

account? x
3. Are any post-petition receivables (accounts, notes, or loans) due from any relatives,

insiders, or related party? x
4. Have any payments been made on pre-petition liabilities this reporting period? Ke
5. Have any post-petition loans been received by the debtor from any party? ig
6. Are any post-petition payroll taxes past due? ¥
7. Are any post-pelition state or federal income taxes past due? He
8. Are any post-pclition state or local sales taxes past due? -
5. Are any post-pelition real estate taxes past due? He
10. Are any amounts owed to post-petition creditors/vendors delinquent? -
ll. Are any wage payments past due? x

*If the answer to any of the above questions is "YES," provide a detailed explanation of cach item on a separate shect.
INSURANCE INFORMATION
YES NO*

1. Are real and personal property, vehicle/auto, general liability, fire, theft, worker's

compensation, and other necessary insurance coverages in effect? x
2. Are all premium payments current? Ix

 

 

 

 

 

*If the answer.to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet,

CONFIRMATION OF INSURANCE

Payment Amount Delinquency
TYPE of POLICY and CARRIER Period of and Amount

from

   

        

United States Trustee listed a a Certificate on all policies of insurance.

 

DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

Estimated Date of Filing the Plan of Reorganization and Disclosure Statement: Jul-20

 

 

 
Case 20-40157-KKS Doc61_ Filed 05/21/20 Page 5 of 22

MONTHLY OPERATING REPORT - ATTACHMENT NO. 2
INDIVIDUAL

BANK ACCOUNT RECONCILIATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Account Information
Account Account Account Account
#1 #2 #3 #4
Name of Bank: American Commerce | Wells Fargo
Account Number: 150000007 51737439 6060040067
Purpose of Account (Business/Personal) Personal Personal Personal
Type of Account (e.g. checking) _ Checking ; Checking Checking
1. Balance per Bank Statement 661.68 31.54 0
2. ADD: Deposits not credited (attach list to this report 1321,67 0 500
3. SUBTRACT: Outstanding Checks (attach list) 0 0 0
4, Other Reconciling Items (attach list to this report) 0 0 0
5. Month End Balance (Must Agree with Books) 1983.35 31.54 500
TOTAL OF ALL ACCOUNTS 2514.89

 

 

 

 

Note: Attach a copy of the bank statement and bank reconciliation for each account.

Investment Account Information

Date of Type of Purchase Current
Bank / Account Name / Number Purchase Instrument Price Value

 

Note: Attach a copy of each investment account statement.
Case 20-40157-KKS Doc61_ Filed 05/21/20 Page 6 of 22

MONTHLY OPERATING REPORT - ATTACHMENT NO. 3A
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - HOUSEHOLD

Name of Bank
Account
of Account rsonal
Account (e.g.

Number | Check Amount

 

TOT.

if any checks written thls period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
Case 20-40157-KKS Doc61_ Filed 05/21/20 Page 7 of 22
MONTHLY OPERATING REPORT - ATTACHMENT NO. 4
INDIVIDUAL

ABLE RECONCILIATION
& Post- Petition

nts Receivable Balance

Plus: B the Month

Less: Collections the Month
or WriteOffs*
nts Receivable E Balance**
E ABLE AGING

& Post- Petition Amount
0-30
31-60

- 90

Over 90

 

Total Accounts Receivable**
* Attach explanation of any adjustment or writeoff.

* The "current month" of these two lines must equal.

Beginn nt
POST-PETITION TAXES Tax Withheld &
i or Accrued

Federal Taxes

Withh

FICA -

FICA -

U

Income

Other List
Total Federal Taxes

& Local Taxes
Withhold
Sales
U

Real

Personal

Other

otal State & Local Taxes
otal Post-Petition Taxes

 

* The beginning tax liability should represent the liability from the prior month, or if this is the first report, the amount should be zero
™ Atlach copies of IRS Form 6123 or your FTD coupon and payment receipt to verify payment or deposit
Case 20-40157-KKS Doc 61

MONTHLY OPERATING REPORT -
INDIVIDUAL

ACCOUNTS PAY:

Balance*

Plus: New Indebtedness the Month
Less: Amount Paid on Acct. in Month
or WriteOffs**
Balance

Filed 05/21/20 Page 8 of 22

ATTACHMENT NO. 5

 

* ‘The deginning A/P liability should represent the tlability from the prior month, or If this is the first report, the amount should be zero

“*Allach explanation for any adjusiment or write-off.

all biils or Invoices ofthe
Date

Vendor & of BillfAinvoice Incurred

*** List any adgilional payables on a separate sheet and allach to this schedule.

 

and have NOT been

Days
Outstand Amount

 

POST-PETITION STATUS OF SECURED NOTES, LEASES, AND ADEQUATE PROTECTION PAYMENTS

 

Name of Secured Greditor / Lessor Due

Scheduled
Monthly Payment

Total Past Due Total Number
From Prior Amount Pald | Total Unpaid | of Payments
Month(s) During Month | Postpetition Past Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-40157-KKS Doc61_ Filed 05/21/20 Page 9 of 22

Wells Fargo Everyday Checking

May 18, 2020 m Page 1 of 3

 

Questions?

STEVEN LEONI
DEBTOR IN POSSESSION Please contact The Private Bank Service Team:
CH11CASE#20-40157(NFL)

3951 W MILLERS BRIDGE RD
TALLAHASSEE FL 32312-1055

Telecommunications Relay Services calls accepted
Phone: 877.646.8560

Online: wellsfargo.com

Write: Wells Fargo Private Bank (287)
P.O, Box 4056
Concord, CA 94524-4056

 

 

You and Wells Fargo Account options
Thank you for being a loyal Wells Fargo customer. We value your trust in our A check mark in the box indicates you have these
company and look forward to continuing to serve you with your financial needs. convenient services with your account(s). Go to

wellsfargo.com or call the number above if you have
questions or if you would like to add new services

 

 

Online Banking Direct Deposit C]
Online Bill Pay Auto Transfer/Payment C]
Online Statements [| Overdraft Protection C]
Mobile Banking Debit Card
My Spending Report Overdraft Service C]
Statement period activity summary Account number: 6060040067

Beginning balance on 4/17 $0.00 STEVEN LEONI

Deposits/Additions 500.00 dil) Paseuosuieaneas

Withdrawals/Subtractions - 0.00
Florida account terms and conditions apply

Ending balance on 5/18 $500.00

For Direct Deposit use
Routing Number (RTN): 063107513

Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.

 

THE PRIVATE BANK

Sheet Seq = 0000034
Sheet 00001 of 00002
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 10 of 22

May 18, 2020 = Page 2 of 3

 

 

 

Transaction history

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Additions Subtractions balance
4/17 Etransfer IN Branch/Store - From Checking 1201 N Monroe St 500.00 500.00

Tallahassee FL 3805
Ending balance on 5/18 500.00

Totals $500.00 $0.00

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.

Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers

to common monthly service fee questions.

Fee period 04/17/2020 - 05/18/2020 Standard monthly service fee $10.00 You paid $0.00

We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. Your fee waiver is about to expire. You will
need to meet the requirement(s) to avoid the monthly service fee.

 

How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
* Minimum daily balance $1,500.00 $500.00 L]
Total amount of qualifying direct deposits $500.00 $0.00 0
Total number of posted debit card purchases or posted debit card payments of 10 oO

bills in any combination
The fee is waived when the account is linked to a Wells Fargo Campus ATM or
Campus Debit Card

Monthly service fee discount(s) (applied when box is checked)

Age of primary account owner is 17 - 24 ($10.00 discount) oO
RCIRC

IMPORTANT ACCOUNT INFORMATION

Effective June 20, 2020, we are updating the Funds Availability Policy in our Deposit Account Agreement as follows:

In the "Longer delays may apply” section, when a longer delay applies, we are making the following changes:

- The amount of your deposit that may be available on the first business day after the day of your deposit is increasing from $200 to
$225.

- We are changing the check deposit amount exception that may lead to a delay of generally no more than seven business days from
“You deposit checks totaling more than $5,000 on any one day" to “You deposit checks totaling more than $5,525 on any one day.”

In the "Special rules for new accounts" section, setting forth special rules that apply during the first 30 days your account is open, we
are updating the amounts in the two bullets in the second paragraph from $5,000 to $5,525 and from $200 to $225 as follows:

- The first $5,525 of a day's total deposits of cashier's, certified, teller's, traveler's, and federal, state, and local government checks and
U.S. Postal Service money orders made payable to you will be available on the first business day after the day of your deposit.

- The excess over $5,525 and funds from all other check deposits will be available on the seventh business day after the day of your
deposit. The first $225 of a day's total deposit of funds from all other check deposits, however, may be available on the first business

day after the day of your deposit.

 

THE PRIVATE BANK
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 11 of 22

May 18,2020 m= Page 3of 3

 

 

Worksheet to balance your account

Follow the steps below to reconcile your statement balance with your
account register balance. Be sure that your register shows any interest
paid into your account and any service charges, automatic payments or
ATM transactions withdrawn from your account during this statement

period.
[A] Enter the ending balance on this statement.

List outstanding deposits and other
credits to your account that do not appear on
this statement. Enter the total in the column
to the right.

    

Amount

    

Description

    

Total | $

       

|
Add [A] and to caiculate the subtotal.

[D] List outstanding checks, withdrawals, and
other debits to your account that do not appear
on this statement. Enter the total in the column
to the right.

Number/Description Amount

Total

[E] Subtract [D] from [c] to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.

 

gs |

 

General statement policies for Wells Fargo Bank

g To dispute or report inaccuracies in information we have furnished to a

Consumer Reporting Agency about your accounts. You have the right to
dispute the accuracy of information that Wells Fargo Bank, N.A. has
furnished to a consumer reporting agency by writing to us at Overdraft
Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
describe the specific information that is inaccurate or in dispute and the

basis for the dispute along with supporting documentation. If you believe

the information furnished is the result of identity theft, please provide us

with an identity theft report.

g Incase of errors or questions about your electronic transfers,

telephone us at the number printed on the front of this statement or write

us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
you can, if you think your statement or receipt is wrong or if you need more
information about a transfer on the statement or receipt. We must hear

from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

1. Tell us your name and account number (if any).

2. Describe the error or the transfer you are unsure about, and explain as
clearly as you can why you believe it is an error or why you need more
information.

3. Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If
we take more than 10 business days to do this, we will credit your account
for the amount you think is in error, so that you will have the use of the
money during the time it takes us to complete our investigation.

©2010 Wells Fargo Bank, N.A. All rights reserved NMLSR ID 399801 Member FDIC. feNben

 

Sheet Seq = 0000035
Sheet 00002 of 00002

THE PRIVATE BANK
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 12 of 22

 

STEVEN M LEONI Date 4/30/20 Page 1 of 1
CHRISTINE S LEONI Account Number @XXXXX@0007
3951 WEST MILLERS BRIDGE RD Enclosures
SUITE 300
TALLAHASSEE FL 32312
---- CHECKING ACCOUNTS ----
Free Checking Number of Enclosures 0)
Account Number @XXXXX@0007 Statement Dates 4/01/20 thru 4/30/20
Previous Balance 661.68 Days in the statement period 30
2 Deposits/Credits 1,321.67 Average Ledger 1,278
Checks/Debits .00 Average Collected 1,278
Total Service Charge .00
Interest Paid .00
Ending Balance L., 983.35
Total For Total

This Period

Year-to-Date

 

 

 

Total Overdraft Fees $.00 $.00
Total Return Item Fees $.00 $.00
Deposits and Additions
Date Description Amount Reference
4/10 PAYROLL SHS MANAGEMENT L 660.84
9009243774 04/10/20
ID #-86685000008708X
TRACE #-043000094113923
4/24 PAYROLL SHS MANAGEMENT L 660.83
9009243774 04/24/20
ID #-86858000025663X
TRACE #-091000010033168
Daily Balance Information
Date Balance Date Balance Date Balance
4/01 661.68 4/10 1, 322..52 4/24 dy 963.435
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 13 of 22

AAB 80 00
LOHSd¥NS

 

PaIseau] juNouy jedioulg ayy Jo $so7 aiqissog Buipnyoul ‘sysiy yuaUBsaAu] 0} yoalqns -
Selly yUeg Au 10 yueg ay) ‘Aq paajuesens 40 ‘jo uonebijqo 4949 10 Wsodaq e ON +
AsuaBby yuawusaaoy jesapag Auy 10 51G4 ay) Aq painsu| JON -

:a18 S}JONpPOld sIUBINSU] Puke JUSW}SaAU|

 

 

 

‘Auedwog 9 oBse4 sien jo ayeyyye yueg-uoU pue Jajeap-Jayoig palaysiBa.
BOT] ‘saoineg Buueajg obsey sijan, Aq pasn sweu Spel] e sl siosiapy obey sian,

 

“AONAINSANOD ONY SSW YOs SYHNLVSS

1ISOd4d AOSHD ATIGOW SHL ASN OL dd FUGOW COON STISM SHL ONIGVOINMOG
YACISNOD “ONIONVLSIC TVIDOS ONIDILOVYd STIHM ATI YNOA ONY NOA OL 1N3d13H
Jd AV LWH1 SSYNLV34 INJASN SVH LNNODOV (S08) SADIANTS HSVD SOVHSNONS YNOA

 

 

 

SMON
‘WOO'SYOSIAGVOOUVISTIAM LV AVGOL df NOIS ‘SLNSWND00 LNNODDY GSOl-cl€zé 14 JASSVHVTIVL
YNOA 4O ANFAITAG DINOYLOITS 139 OS TV NVD NOA ‘ANVINANWOD LSNYWW ISSLYI QY JOGINd SHSATIIW LSSM LS6¢
YNO ONY SLNNODOV YNOA HLIM GALOSNNOD AVLS :ANSAITAG ONV $8399" ANIINO LNA N3LINOA1S SNIISINHD
SIOsIApy oie sijajq Wold aBessay

 

8 INOF1N3ASLS

 

“SIIEJEP S10 JOY JOSIApYy |BlOUBUIY INOA JORJUOD {EPjoyssnoy esjua INOA JO} UOeWOYUI
AJeWLUNS SAlede pue Way} yUI] JOU AYM ‘sn YIM JUNODDe aUO UE} BOL BABY NOK 4

O9S8-9P9-L/8 ‘Lire Wee] adIAlag

08ZE 14 ‘OGNVTHO pOZZ-6Z9-008 -euoyg
006 1S NITOZZNA NHOP
AAV VIONOVW N 008 ASNOH ALNNOO NOI A@Al[9Q 2104399]

JOSIApY [BINUBULY JNO,
GEPL-ELLG ‘dSeWANN LNNOOOV

LN3 N3L INO31 S ANILSINHO
8 INO31 NSASLS ‘AWVYN LNNODOV
0202 ‘O€ Idd Bulpus poned juauing
(SS er LOHSdVNS

 
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 14 of 22

*yUN0d9e INOA 0} PayIpsso

SUCHOESUEL] ajqealidde Jo) UoNeuoyUl siseq soo Bulpnpoul spassoid sajes pue sjuewded puapiaip ‘awosul jsasajul
6601 (S)WUOY UO (Sy]) sales anuaray JEUJa}U] BY) O} pue NOA o} AyjenuUe pode: oy me| |eJepay Aq payinbos que aM
Buiyodas xe,

*JUBLUNDOD SIU} Jo
Adoo 2 8ajadaJ 0} pue UONeWWJoJU! INCA ayepdn oO} jUaWayeys JNOA 40 JUOJ) BY] UO pajouap jenplipu! ey} }e|UOD asesly
‘ysanbal uodn abyeyo jnoyym ejgepiene si jUSUINSOP aiNsojasiq seolAlas Alosiapy juawysenu| ay) Jo Adoo y “junosoe
ANOA jo jusWaBeUeW aly UO sUOHOUSe) ajqeuoseas Aue aBueys Jo asodui 0} Ysim noA 4! JO ‘uonenyis jetoueuy
40 SS9UEI2/O} YSU ‘seayoalqo jUaWSaAUl INOA Jaye YSiwW yeuy aBueys jevayew Aue jo Andwoid sn woul BSES|q

S9IULIIIO} YSIY/SAAID9IGO JUaWSaAUI

‘peyua qe
NOA YdIYA 0} SBOUR]Eq jIpeso aay Aue “sjuNOo0e UNOA Jo Aue u} sjuauupiwios uedo Aue 9} Joalqns ‘suoneredo ssauisng
JELWOU JO SsiNcCo Sy} UI SN Woy aAIadel 0} YB ay, aABY NOA “suOHEiNBa, PUe sme] aigeoldde UM souepiosoe
Ul Sseulsng $3! JO UoHesedo ey) Ul suosiAply Bye 4 s}jayy Aq pasn aq Aew pue payebesbas JOU QJe S@oUejeg jIpalo aau4

Saouejeq pasa aay

Ge} S]YBisuj ing, ey] JepuN punoy aq Aew sapin6 sey, “ayo am
saovies pue sjonpoid ay) BuipueBes uoneuoyu! pueyodul| UM NOA apiAoid OF sepin6 uojeonpa Joyseau! snosauinu
padojeasp osje sey siosiapy ofiey s MM ‘sisAjeue olWoUOsa pue Ale}JUeWLUOD jayeEW se |]8M SEB SJojsaAul
0} ISSIBIU! JO S2Id0} UO VOEUOJU! WOS'SJOSIAPEOBIEYS|[OM"MMM IIS Gan s}! UO seysiqnd siosiapy obey sijep,

uoHeonpa s0}sanu}

“SJUSBWISSAU! JaYJO Ulead pue spun aBpay ‘syoesUOs payejal Jo

SSIIPOLULUOS ‘AoU@LIND ‘s]U@LU]S@AU! JQaJIp ‘s}diaoe) MOJOSa ‘s}9BJ]UOD AjINUUE pexy ‘sdiysueuped pay pasaysiBevun
‘SENUOD JUSWISeAU! paiajsiBasuN se YONS sjuawNJ}SU! JaACD JOU se0p OdIS ‘Ieieueb uj “OqIS Aq papajoid
BIB S|USLUISBAU! [JB JON “suIBeq UOHepinby Woy JequieW ay) UsYM syUNOIDe Jia} Ul Bue yeYyy YSeO pue saunas
HSU) SIUSIO O} B10}S81 O} SHJOM iS JY] SUBSW YOIYM ‘sSqUIW! J1a4}3 Jo UONOUNY Apoysnd au} spajoid AjuO 4d/S
‘S@SSO| JAYJEW JsUIEHE ya}OJd JO syUaLWISeAU! Jo AyJenb au) aunsu! jou SBOP OdIS ‘jwaljo Jed ysed JO} UOIIIL 61S
0} dn Buipnjou! ‘uonjig 1$ Jo ayeBaubBe wy e 0} dn uolpajod JeuoHIppe sapinoid pue paysneyxe si LW] Dd I$ slau}
3! SIUBIP 0} B[ge|IeAe Salcseq Adijod soueINsU! jeUOHIPpe siy | ‘(sayesipuAs uOpuo7 jo s,pAoyq Aq pal) siaMepul)
uopuo7 YyBnosy} papiaoid abesanco aoueinsul jeuonippe sulejuleW suosIApy obey sjjayy ‘uomppe ul ‘OOEE-LZe
(Z0Z) 12 OdiS Pe. Jo Bio'adis*mMM Je einysoiq Aloyeue|dxe ay) aas aseajd ‘afelanoa OdIS uo UOHeWIOJUI
B1OW JO4 “YSES JO} 000'0SZ$ 0} dn Buipnjour ‘sewoysno Jed Qog‘n0S¢ 0} payul| s} abesanco Oq|S ‘uoHepinbi pue
ADUBAJOSU! S$ JOGLUALY By} JO JUBAS OY} Ul LJ) JaqLUeLU Odi & Jo sjunosce ual ul pjay sanuNses pue Used Jo sso] aU}
ysureBe sjoajoid yorum (dd 1S) uoyesodio> uonDa}oig JOISSAU] SANLNDAS al} jo Jequal e si siosiApy Obley s}lan\
Uol}Da}01g JUNODDy

‘Bio' gus Mmm je ajqepene
S! qule|dWod & ajy 0} MOY pue Sains GYSW JepuN aigepiene suonpejo1d 94) Buiquosap ainyoolg y :eunso|9sig guSW

ysanbai uodn yWyNi4 aut Wous ajqeyiene osje si WesBolg aunsojsig
aigng uoqeinBey sanunsas jo Build WYNI4 eu Buiquosap eainysoiq Y ‘\senbai uodn VUYNI4 Woy aiqeyene si
YOBYOJE401G YANIF Buiquossp voeUJojU! Sapnjou! JEU] esNUDOIG JO}SaAUI uy "Bio"esuy Mmm je alIsqem YYNI4 au)
Gunisin Aq JO 6666-682 (008) Ie eUINOH BUDIEAON VYNIS e4y Bueo Aq WUNId Yeas Aew no, :aunsojosig aang

“E0LE9 OI ‘SIND “Ig ‘any UOSUayar ‘NL ‘'Z80-S000H (NLLY 40 9¢¢Z-18z
(999) 7@ sedalas ually suosiapy Ose 4 SIAaAA 0} pa}auip aq AewW ‘junoose INoA ul Saouejeq pue suonisod au}
Bulpnpur ‘juawaje}s yuNoose JnoA ynoge sjule|dwios Jo sauinbuy ‘Buyum ul pawuiyuos-al aq pinoys siosiapy oBe4
SHO YUM SUCHeS|UNWUWOD JeqeA AUe "JOY UOND9}O1q JO}SeAU| SBUNDAg ay) JapuNn s}y6u Aue Buipnjour ‘syyBu unok
Jo9}01d Jayyny Oo] "JUSLWAye}s UNO Jo yuo} ay} UO PeISI| SOO SiosIApY Obie S}jeAA ay} Jo JaBeueW 94} 0} Wau} Noda:
Ajydwosd pinoys nod ‘juawayeys unok Ul satguedsuosip Jo salseinooeul Aue ale ajay) BASIIEg NOA fi JO JUaLUA]E]S UNOA Ul
UOHEWIOJU! 84j JO AUB PUE}SIPUN JOU OP NOA jf “JUSWA}E}s siy} UI S[te}ap By) MaIAe! 0] NOA aBeyNODUA aM ‘Wdieaal jo
sep ua} Ulm Bunum Ul 0} payzalgo jou JI ayeinooe pue aj}a[dwies pawiaap aq |/eys NoA 0} Juas s]usWA}e}s juNODIe Iv
“SUO!ESUEN }U9981 Hulpnjoul ‘yuNoose abeJexoig sNOA ynoqe uoHEWOJU! jJUeLOdW! suIe|UOS yuawajeys junoose siyy

junosoy INO, jNoge sjulejdwos pue suonsany
salyiqisuodsas pue sjy6u uno jnoqy

‘woo*Burea]s}siy@}9e]U0TUaID
We IEW Aq WN}a1 JO COLES OI ‘SINOT Js ‘aay UOSIEYer “NL ‘M80-9000H :NLLY Ie sn o} uinjal pue ayejdwioo
ABW NOA YSIUM WO} Jsenbay So1jON JO} BANEWaseday jo uoyeubisag ay) ssao0e 0} (/Gso'sexayqiumes9/s:sdyy)
yur] AHadoid pawiejoun sexe| ey] asn aseajy juNooe JNOA oO} SIYBU AUE aAey jou S80P anleyjuesoides payeubisap
SUL “SEXS JO S}E}S A) O} JUNCODe JUSWJSSAU! INCA UI SJaSSe Jo jUBUeSYosA BuIpIOAe UI JSISSe 0} uoleoyou
@Al2081 O} SANe}Uaseidal eB ayeuBisep Kew nod ‘saJeys puny jenjnw paseyoind sey oym SEX9] JO JUSPISA! B Se NOA fy

uoneuBbisag sexo

“AuAIOe aBereyoNg JNOA jo saouanbasuos xe} 84} }NOGe suo|senb Aue aey NOA JI JOSIApe XE}

ANOA RIUOD “sjuswNsop GHurpodas xe} UO Ajo Ajas Pinoys No, ‘pues Jee Jaye pue Buinp yjog siequinu esay} saye
Aew syuswauinbas Buysodai xe] ayjo pue SUONEOYISSEOY “pua-seaA Je NOA O} JUSS SUOj XE} BY} UO a[qeyiene Aluo si
SWOSU! aSOyM pue saiNBy asey) Ul papnjou! jou ale yey) S}onpodd UIE"aD aAeY ACU NOA ‘JEqUIaWayY “Wayshs xB} aU)
Ul @PEW SUONIG1IOS JAljo JO SUOIEOYIsse}9aJ O} anp Joysdeus awodul sy} U! S[e}O} ay) YoyewW jou AEW yoysdeus moy
YSED OU} UI S]e}o} SY] “A}Ep pus poled jo se WajsAs XB} a4} Ul paplooai se eWODUI |B SAe|dsip AleWLUNs AWODU ayy
Auewuwins awoouy

‘S]|NS@J BINyNy Jo sayuesenB

& jou S! aqueWWOyad Jseq “SpiaiA pue awooU! jenuue payewnse Buissiw 10 }91JODU! JOJ ajqisuodsai jou si suosiIApy
Obie S|Je/\ 'SJOPUBA apis}no snoueA Wo) Pauleygo si SSJELUNSA Sal} SAVE 0} pasn UOHeUOJU ay) ‘ayenjony ABW
yaiym “aoud sy! ul seGueyo Jaye JOU saop }| “UaUUISEAUI UE Aq payeseuaG swWooU! ay) AlUO spayel Aya “sjunowe
PSIEWIse a4) Ue) JayBiy Jo Jamo] aq yYGiwW plaid pue alwoou! jenjoe ay} pue sayeumse oe Ava pue |yg -“9yep
BHulsop juswaj}e}s ayy Jo se AjuNdas ay} Jo anjeA juauNS au) Aq PapIAIp SWooU! JenuUe payeLUse juSlND ayy s}IaLJaI
‘SIGEIIEAE UBYM (AWS) Pla, [eENuUYy payewisy “Wee & JO} JUB}SUOD paulewal A@WOSU! Payejas Sj pue UOIISOd juan
JNOA j! Ajunoas @ UO Wea PjNOM NOK juNoWe payeWwlsa al} sjpayei ‘ajgeeae uaym ‘(jy5) awodu] jenuuy payewnsy
plaifyawooul yenuue pajyeunysy

“qunosde JNOA Buloiias JenplAiput ay} JOB]UCO ‘ajonb jenyoe Ue JO4 “JUSLA}E)s INOA UO umoys

saoud ay] UeY) Jemoy Jo JayBiy aq Aew sequnaas unoA jo s0ud UoKdWapal Jo ales ay ‘Ajjeleues) ‘japow Buroud anjea
yowew e Bulsn psoud ase (ansst Jo aep Woy sea Quo puokag Ayunjeu) ysodap jo sayeoyiyeo wWa}-Bu07 “Ajuanbay
alow pasud aq Aew spun sainjny pabeuewi sayjQ ‘siseq Aejep yuo & Uo papiAcud aJe spuny sesnyny pabeuew
ulevao pue spuny abpay Jo) ssoi1q ‘uoReWOJU! BuloUd jeUOHIppe 10) sUONDas JUSWA}eIs Bag “WeIBoId Su} JO Sjasse
JOU 94} Ul JS8J9j}U! SJO}SAAU! BY} JO ayewHsa sjuawabeuew yey) juasesdal pue wesboid yoes jo juawabeuew au} Aq
papinoid usag aney Sounds | |Fy PUE ddd] JO} UMOUs san|eA au} ‘payesipul SSIMI9UJO SSaiUl] “‘peye.uNse que sanjea
JI9U} “SJUaLWSEAU! Asay} Joy jsixe ABLU jayeW BuIpes) EWI) OU esneoeg ‘pind! Ajjesauab ase aBueyoxa jeuoyeu
© UO pajsi] Jou ae JEU) SanluNsas (| |334) 3sM4} JUaWU}S@AU! aye]Se Jeo pue (gdc}) WesBold uoneddimed joauip jo saeys
‘@NJEA JESSE JOU Ye paoud ale saJeys puny jenn “apes payode: jse| ay) pue sadlid ,yse-piq, Bulsop ay} uo peseq
pacud ase suoldo pajsi] “anjeA jaxJew payewiljss ue ye SauJe 0} Walsis xuyel paseq-pjaiA e Buiziyn Aq ‘senssi
pape.) Ajealje ssaj Jo) ‘Jo aovues Buloud pazua;ndwos e Aq paoud ale saljunses SWOSU! paxy JayjO pue spuog
lediounw pue ajeiodsog ,W/N,, Aq poyeoipul ae pue ajqeyiene oq you Aew papel) APAINOE JOU SayUNdas jo Saou
“shep Gp ISB] OU) UI4IIM Bulinaso 4! UoesUeL, payodal jse] ay) ‘S}SIX8 QUOU J! ‘pue | soud-pigq,, paysiiqnd jsaq juan
34) Je penjen aq Aew saveys pajsiup “poued jueweje}s ay) jo asoj ayy jo se paoud ale jaweyy yoo}s bepsepy
JO FSAN 84} Se Yons eGueyoxa jeuoeu e UO pays] saqundag ‘saoud aso) je [|S 10 Ang 0} wy ay} Aq juatuyWWu0S
E poe! jou op pue sepes) jenjoe jaye. jou Aew sayewse yonS ‘juawOpnl sy pue UONEWOJU! ajqe|ieAe
5uisn siosiapy ofse4 sjjay, Aq payewnsa ave ‘Buloud yons jo aouasqe ay} ul Jo ‘pasjuesenB aq jouueS saad
yons jo Ad@ind9e 9Y} EJEP Jax Jo SINJEU Sy} O} BNP yng algeljas aq 0} aAsijeq aM YDIYA S@dIAJes UOHe]ONb apisjno
Aq papinoid ave uMoYs Seoul ‘enjeA uoNepinby jenjoe wo AEA AW JUSWA}eIs INCA Uo papayeu saoud sayunses
saninoas jo Bulsug

‘ysenbe UayUM Uodn peysiuiny aq 99] JO UOISSILIWOS Aue JO JUNOLUB PUB BduNOS ay} PUE ‘JEljes Jo JaAng ay} jo
SWEU SU} “SUOHSESUEL] BY} JO BU] BY] “epes} BU} JO yep JUBWAas jenjoe ay} [JUN junoooe INOA yBnoly) payesuey
Jou ale saljundes jo aseyoind ay} Jo) S}s09 pUe SenUNDS JO ajes a4) WON spaaoqig “(a]ep ape Sy} ‘8"l) Waysds
Gurpesy abeieyo1q 04} UO pasajua SI ape.) e ajep ay) Jo se UMOYS ale JUSLUA}B}S Si4} UO suoIsod pue AjANOe ITY
S/IEJ@P Spel) pue juswa}e}s aJep apesy

‘ysanba uayUM INA Uodn pa}iew aq {IM YI JO Adoo e Jo ‘SBD1YO S}! Je UONSadsu! jeuosJad JNO Joy ajqeyrene

S! UOHezZIUeEBIO si4j jo JuaWAaE}s jeoueUYy y ‘UOHIPUCD JRISUEUY SW) ay} jo juawaje}s e woo-Buueajyw Mam
SS GoM Sy] UO saysignd siosiapy oBse4 s\jay ‘ead B aDIM, “JuNCDDe INOA JO} ssad0id am suoqoesuel)
JO 1NS@ & Se JO ‘NOA Aq Ajjoaulp sn YW payisodap sequnoas pue spuny Jo) ueIpoysno InoA se spe pue (s)junos9e
INO saused suosiapy obey stan, “seBueuaxe “sh jediouud je pue (wyNI4) AWOUINYy KoejnBay Ayysnpuj jetoueui4
24) (SSAN) e5ueyoxg y90}5 40, Men) ey) Jo JequuaW e sI pue (GYSW) pueog Bunjewajny sayunoes jediouny
34) pue (93S) uoissnuwog ebueyoxy pue sequnoag yy YM peJajsibal Jajeap-ieyoig Buea e s) ‘Auedwo9
g oBsey slay, Jo Aueipisqns paumo Ayjoum yeuipul Ue ‘(suosiApy obsey sjjaya) O77 ‘seovuas Buuea|D obie4 syayy
sanAsas Huealy

yuawajeys Siy) jnoqy
SaJNSO]ISIP puke SUO!}ONAYSUI [esUaD

   

 

 

 

  
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 15 of 22

AA8d 8d 0Z0
LOHSd¥NS

 

 

 

 

LINSdYYnd

Ajewuins ooyuog

anjea Buisoj9

 

 

 

 

 

o$ %OOL PS"LE$ %00L vS'bes anjea jessy
0 000 000 000 000 spuny jemny Fed
0 000 000 00°90 §~©=-: 000 saylundes ewooul paxig fs
0 000 00°0 00.0 ~©= 000 $419 9 suoydo ‘syoojg [|
0 00°00L #S "Le O0'00L PS'LE saougjeq deems pue yseg ff siassy
3WOONI ‘NNY % O€ YdVNOANIWA % Le UV NO ANTWA JdAL LASSV
GS.LVWILSS INSYYNO SNOINaYd
Oz/bh0 Oe/€0 de/e0 oe/Lo BLiel LLL SL/OL 51/60 6/80 6LiZ0 61/90 6L/SO0
0
gO [o™ 0090's . .
@ — / PS Les pS Les
A. cm 8S'0 00°0
Sy D00:at 00'0 00'0
Le Zer'pz- 00°0
00°0 00°0
V Oue:he 80'OZL'ZL 00°0
. Se'e6z'Z1$ PS Le$
900'z€ VIA SIHL GOId4d SIHL

SUI} JBAO aNjeA

BEPL-ELLS -YAGWNN LNNOODOV
OZOZ ‘OF Td - OZ0Z 'L Td

.LN3 NAL INOJ1 S$ ANILSIYHD
 INOAT NSASLS

1,0 | she Tai a carer ame LOHSdVNS

 

anjea ul eaBueyd
UMEIPUIM SEnNaS
UMEJPYIIM Yyseg
payisodap senjunsas
payisodap use
anjea Buluadg

Asewiuuns ssaiboig

(Orato hae
STTHM
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 16 of 22

AABO 8d 020
LOHSd¥NS

 

00°0$ 00°0$ 00°0$ [e}O]
00°0 00°0 00'0 (4) wa} Bu07
00°0 00'0 00'0 (S$) wa} Los
G4ZINVAY YV3A SIHL GAZNV3SY GOWad SIHL gaznvaynn

SWOoU] PUE MO|j YSeD Usemjeq aoUsIeyIp e asneo ABW sIy| “suoqeinBa: Syl 0}

‘sjejo} Aueuwing

Buipioo.e swooul Jed Joud se peyoda ale JeaA JuaLiND ey) Ul ape SUOHNQUYSIP ULE ,

 

 

 

 

 

 

8s'0$ 00'0$ SUWODUI [BJO]
00°0$ 00°0$ awosou! }dwexa-xe} Ajjesapay jeyoy
gs'0$ 00'0$ SWODUI! ajqexe} je}0]
85°0 00°0 spun daams/jexsew Asuoyy
YWaA SIHL QOldad SIHL
ps"Les sacuejeq daams pue ysed jo anjea Buisoj5
Le 2cr'pz$- 00'0$ YSeo Wold} SUONIEIIQNS JaN
00°SE- 00°0 sebieyo 9 siajsued ‘SUOIOeAGNS JauIO
Lv £60'8- 00'0 SJBJSUBI] SpuNy DIUOOa|y
00°00€'9L- 00'0 yoayo Aq sJeEMeIpUIIAA
99°OLL‘ZLS 00°0$ YSED 0} SUOTIPpe Jen
80°OLL ZL 00°0 SddjSued} SPUN} DIU0IIa/y
850 00°0 SUONNQNI}SIP pue awed]
PS LE$ seauejeg daams pue yseo jo anjea Buluadg
yV3A SIHL GOldAd SIHL

6EPrl-E4LS “YAEWNN LNNODOV

OZ0d ‘Of Wd - OZOZ 'L TWdv¥

LN] NAL INO31 S$ SNILSINHD

 INO31 N3AALS

102 abe,, Ee ee LOHSdVNS

A1TaVXVL

Asewiuins ssojyjuies

» Atewuuns awoou|

Auewiwins moy yseg
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 17 of 22

AABC 8d 0Z0

LOHSd¥NS
x ‘SJUBLUNDOP J3UO
4 ‘SUOHEDIUNWILUOD Japjoysieys
xX ‘S]JUSLUNDOP xe]
xX “SUONEWUIYUOS apes
x ‘sJUBWA}e}S
duU0I}9a/9 sade

WOO 'INOFINSAFLS@INO|TS ‘sseuppy jews
snje}s AsAljap yusWNI0G

“BOURISISSE JUBSLUIJOJUS JO) 9EP/-| 8Z-99R-| |1e9 10
dnuBisjwos'siosiapeoBbseysyjam jISiA ‘puomsseg pue SWEUISS/) & aAey JOU Op
Nod | “AJ@AI/@p B1U0}99]a JO} S}UaLUNDOP juNOZIe aldeds yoales 10 ssajieded
06 0} Asaatjaq 91U0439a/] ssooYD “Yul yOIND sadUaJajaug Aaayjaq

BU} UO YoID UAL PUe “S90q BY Sjuaulajeys joa|Ss ‘piomsseg pue swWeWEsH
$$3998 SUI|UO JNOA YIM WOd'ssosiApeobieys|}aMm 0} UO ubig ‘Buiyjou sjsoo
pue ‘sinoes ‘Asea s! aul|UO sjusuuNdOp JuNod—e JNOA Bulssaooy ‘ssajieded os)

uolelJapisuod uno 04

WOd'sJOSIAPEOBeys||aM MMM ‘aySqan\
09S8-9F9-4/8 ‘Lipe Wes] SdlAJas

UOIEWUOJU! BD1AIIS JUaI|D

BEPL-ELLS “MAEINNN LNNODOV
OZOZ ‘O€ Wed - OZ0Z ‘Lb WddvV

4IN3 NAL INO31 S SNILSINHD
8 INOA1 NSAaLS

Lo ¢stey iia ae LOHSdYNS

 

PS" Les spunj ajqeyiene je}0} ino,
00°0 UBO] JO} aiqeyleAy
POLE spunj deems pue joysew Aauopy
00°0 yseg

Spunj aj/qeyleay
SOINSO/ISIP/LOD'SJOSIAPEOHIEYS||OM' MMM ‘Je SN YISIA sseald ‘UOeLWOJU! auOlU 04,

LISOd3G ANVE GYVONVLS ‘uojdo daamg

NO JSII4 ‘ul ySul4 :uoHse/q siseg json

PIA BSedfq » Speau Aypinbiq

SPIADId BSCS} ~UOZWOY SUL

HLIMOUYD ALVYSqOW + BOUBIA/O} YSIY/AADelgo JUaWSEAU|

ajqexel isnjejs xe

OPELSPZ866 JEQuINU SadIAIaS YseD abeleyoug

6EPL-ELLG ‘Jaquunu junoose abeueyoug

SBDIAISS YSeD sbesayoig 9d} yunoooy
LNA N31 INO31 S ANILSINHO

8? INOA1 N3SASLS “eWeU JuNnodoe |NZ

ajlyoud Juno

“SUOHEIYE INOGe UOEWIOJU! Joy @Bed sainsojosip pue suoNoNsul DyI9adg oO} Jajay

LOSZ-1S€-P06 ‘eu
(W'N ‘yUueg o6se4 Sila) JYOOW d NHOP
Jabeuew diysuonejay juawabeuey yyeany uno,

ecO8ze 14 OCANVIYO vO??2-6Z8-008 -Bu0ud
006 ALS NIVOZZNA NHOP
SAV VIIONOVI N 008 ASNOH ALNNOD NOVA

JOSIApY [eBloueUuly INO,

 
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 18 of 22

AABO 8d 020

 

 

90°0 LISOd40 ANVE GYVGNVLS OLYAASNVYL — 10/70
pS LE JONV IVa ONIGNA O€/r0 aP'le SONV1VE ONINNIDSG Lo/rO
INNOWY NOlidldoSaa NOILOVSNVYL = ALVvd INNOWy

NOLLdIoSaq NOILOVSNVYL aivd
‘AIBWWINS MOY YSBd INOA U! papnjoul jou ae sjunoWwe UOHSESUE) BSOU| JSOJBJU] PUB SPUDPIAIG Pa}ssauloy PU WOs4 JoySUBI] ‘O| JaJsueI| que aJay padejdsip

suoljesuel| “uoldo deems JnoA Jo jno pue ojul Sidjsues} sAe|dsip uojoes Buimojjoj ayy “o}ep Juawialyjas uo indD0 pue Aep ay) Jo} Junowe jau e juasaidas Aew suoipesuel daams,
asay| ‘suojdo deams yseo Jno Jo auo oyu! seouRjeg yons Buysaau Ayjeorewojne Aq yunoooe INA ul SSSUB/EG YSEO slp! 94} UO LUNja! & Wes O} NOA smoyje WesBoud daams yseo uno

Ayiaijoe daams ysep

 

 

vo LE SONV1vd ONINNIDAG LO/70
SSONV IVa ANNOWY Sold NOILdid3S3a ALILNYNO YSEWNN HO3SHO AdAL LNNODDV alvd
d34Ms GNv HS¥9o INOILOVSNVEL

ajyep Aq jleyap AWAnoYW

Jeak hep ggg & uo paseg ‘aje) pezijenuue ue se pessaidxa SI paulea pjaiA aBejuaoied
}Ul 84} UO pase juNodoe ue UO pled jsasajul ayy JO JUNOWE Je10] au} sounseaw FAdV «

Jenuue sy) ‘poed jsasejyu! ayy Buinp Bulpunodiwos au; jo AQuanbad 3y} pue ajeu ysis

 

 

00°0$ ps"Les 00°001 seouejeg deamg pure ysed /e}0]

OZ/OE/PO - O2/LO/FO POA sas9}U]
00°0 pS Le 00'0 00°00l LISOd30 ANVE GYVONVLS
SIWOONI WWONNY ANTVA LAaMYvN <OSNaWa CTSIA INNOdoV NOlLdldOSaa
OSLVWILSS LNSYYnd 39¥VINSOuad WANN 40 %

JOSIAPY [PIOUBUIS INO, JOR] aseald ‘UOIEUUOJU! |eUOIIPpe 104 “saiMd DIGS yy aoueplosoe UI ‘UOHN PSU!
Jad ‘soysodap Jad 990‘0Sz$ 0} dn yo souginsul 91q4 Joj ajqiBye peaysul sue yng ‘OqIg Aq paisaos jou aye ysodeq pinbr] peJeyo1g pue weibolq daamg jisodaq yueg au} ul sjassy
“syueg payee o6e4 sijaqq Pue payeljyjeuou iow JO suo je Play SaiUoW! Jo S]SISUOD - isodaq pinbr] pesayoig

“SHUG PSJEIIJEUOU JO payerye OBJe4 s|jayy e10wW Jo auo ye (QO0'OSZ$ peeoxe sjunowe ji) pue ‘W'N ‘4Ueg Obey s|/a/\ 12 pjey saiuoW jo sjsisuoD - daamg ysodaq yueg pepuedxy
“que paleliye Obse4 s}ayq Quo ye (QO0'OSZ$ Paeoxe sjunowe fl) pue “yh ‘yueg obsey Sylar, ye pjey seiuow Jo sjsisuoy - daams jisodeq yueg puepuejs

“SJEMEIPUTIM

Bunjiuued aiojaq sojou Joud s.Aep aiow Jo auc auinbe. 0} }y6 eu) arieser deams ay) ul Spuny jenjnw jayiew Aouow ayy ‘uoNIppe uy “(s)welBog daams yisodaq yueg ayy
40 }NO Jaysuew) e@ Buried asojaq sayou Jod shep Uaaas auinbal O} 14611 oy} arsasai (s)wesGo1q daams jisodeq yueg au} Ul SyUueg 84) ‘suo}einBe: Bujueg jesepay Aq pauinbal se yeu}
J@ABMOY ‘B}ON “NOA 0} payiual Jo sjuNodoe INOA 0} pauunjas speacoid SU} @ABY puke SjuNdd9e INOA jo Aue Ul S}UaLU}WWWOD Usdo AUe 0} jOS!gns ‘daams ay} Ul pasn punj yenjnw jaysew
Aguolu 84} jo Seseys Waapal Jo (s)Wweibolg deems yisodeq yueg ay} ul saouRjeq meupyyIM o} ‘suoesedo

saouejeg daams pue ysey
JfeJEp O|OHsod

SEPL-ELLS “YAGWNN LNNODOV
OZ0Z ‘Of Wed - O20 ‘L Tad

IN NAL INOJ1 S$ ANILSINHD
¥ INOS N3ASLS
2407 o6eq
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 19 of 22

AAO 80 020

‘uoNas ajyoud JuNODy ay} Ul paysayas UONDEIa Siseq }S09 ay} BuIsn Jn9D0 IIA $]0] XE} Jo Sajes ‘ew ape.) Je pajoajas ase $}0] xe} aI9ads ssajup
suoydo siseq json
‘Sail 84} 0} SaljuNdas pasanos-uoU Jo} sassoj Jo sule6 [e}IdeD oda! jou op a, “JUeYNSUOD xe} INOA Wodj SUe\sISSe INO} UoeJedaid XB} JO} pasn aq jou Pinoys jUSWA}E}s JUNODOE INO,

‘aBeane payBlem-uou & S$! pue Ajuo sesodind jeuoiewsojur 40} paplAoid s! sanunoes juSWySaaulal puapIAIP PUB S}USLUSEAU! ONEWE}SAS JO} eyep
3S09 JIU) “UOHIsod YOR Jo) payepljosuod useq SABy sy¥D0}s pue SPUN JEN}NLU JO} SPUAPIAIP Pe}s@Autai pue SpUNY JeEN;NUW UI spUsWYSeAU! DPEWIA}SAS ‘yediouud Jo umopAed Jo) paysnipe aq jjim (-o]9 ‘OIND ‘VIWNS) spucg palojey Jo siseq jso5

“AUUI} O} BLUy, Woy pauinbas aq Aew (suoqeziuebloas

JayjO pue Sispus} ‘siebiaW ayesodsoo 0} anp) UOHeEWOJUI SIU} 0} SuOISIAay “sasodind xe} Jo 1268) 40) uodn paljes aq jou pinoys pue siosipy ofsey siay, Aq payer ou S$! UOHEUOJU! SISEg }S0D ‘OljoyOd ayajdwios INOA payor
jou ABW sje}o} AvEWLUNS pue UORDes pue padeldsip aq jou ABW UOeUWOjUI SS0//UIES a) ‘e]qeIIeNE JOU S| UOeUWUOJU! JaYJO 40 UOHIsInboe J] “AJUO UOHEUWOsUT INOA 40} $8880] JO suleb pazijeal Jo pazijeaiun payewinsa sjuesoud juawaleys si]
“OSIADY [E!DUeULY INO, J9EjU09 aseaid ‘suoldo Bulyodas snoA Apow Jo uoNeWOju! ayepdn 10 ppe oJ - sISeq }S09

“junosoe UNO Aq pandas UES} 9B) B|QEUBA B SI UO) UIBJeW y “sueO| pue jeMeIpYyIM
jad jueweje}s au} Jo se aiqesiene junowe s}eulxoidde ay} s}ayas wed] JO aIqe|lEAy,
spuny ajqepeay

SaiNSO[OSIP pue SUOHONIysU! DYIDedS

40} SIGEIEAR juNoWwe ayeixosdde ay} s! JUNOWe Siu) “paiealo jah jou sebieys esi, pue syoayo Buipuad Aue Aq peonpe! 8q pinoys pue ayep Bulpua pou

00'0$ AONV1Vd ONIONS

 

 

Oe/rO
00°0$ SONVIVa ONINNIDS LOo/vO
SONV1v8 YNVE LNNOWY NOLLdIldoS3q NOLLOVSNVHL alva

“JUBLUS}E}S JXOU INOA UO Jeadde AjjesidA) |JIM YJUOW ay} Jo Aep ssauisng }SB] 84} UO YOUeIgG yUed & Ul apew s}isodagq

09S8-9F9-2/8-1 Je SN JeQ ESuoNsanyH Ove L8P7866 Jequinu junosoy (D1G4 49q Wwe) “y'N ‘yUeg OBeYy slay
og judy - | dy 491/81 yBnoiy) s}isodeq yueg

 

6Er.-E4LG -MAGWNN LNNODOV
OZO ‘OE Wed - OZOZ ‘L Wd

41N3 N31 INO31 S$ SNILSINHD
8 INOJ1 N3SASLS
jog a6ey

 
Case 20-40157-KKS Doc61_ Filed 05/21/20 Page 20 of 22

AARC 80 020

SJUNOSOE PS}e|AJ J@U} PUB SAd!AJes PUB sjonpoid yUeq Aue Jo jUsWABeUeW Aep-o}-Aep aly Jo) ajqisuedsal s! q4Aq “seolnes juaWwabeueW diysuoneja: pue jeuejol
0} Payiul] $1 SSlAJas PUE s}oNpold YUE O} J|dsaJ YY JOSIADY [EIOUUL4 Bu) Jo ajo BU, “89 SLUN]-aUIO Jo BuloBuo ue Jo} yueq ay) Oo} syualjo Jojes ACW ‘ayeyye yUeG-LOU oJeIedas e ‘siOsIApy O6Je4 s|JeAq Jo siosIApy Jeloueul ‘saoias pue
synpoud fueonpy pue AJosiape snouea siayjo gan ‘(G4M) WN xUeg Obse J S|JOAA 0} paaje sjualjo 0} UONE[e! Ul aaj Jessa! e pled aq Aew sayeyye oB1e4 sayy “WN ‘MUeg Obie sqjapq Aq padojdwa s! paysi| Jabeuew diysuoyejas ano,

JaBeuew diysuonejey juawabeuey yyeayy ino,

6EPl-ELlS “YAGWNN LNNODOV
OZOZ ‘O€ Wad - OZOZ ‘bt Wud

NJ N3L INO31 S SNILSIMHD
2 INOA1 NSAaLS
1409 aBeq
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 21 of 22

 

fe}OL

 

 

 

 

 

 

 

 

 

 

 

 

7 “99UR/eg JUBWAa}e}¢ pajsnipy
ANOA si sly, “2 Sul] Ul JUNOWE AY) WOU g Bul) UI JUNOWe au] JOBAGNS G

- ‘(g UOH9ag) suoHoeNGnS Bulpuejs}nC Jo uNoWwe Je}0} ay] BWIA, _g

 

$

 

junowy

 

Jaquinn

 

suoij9e1jqQNg Bulpue}s}no *g

 

E}OL

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

junowy

 

 

ajeq

 

 

suonippy Bulpuejs}no “vy

 

 

1402 26eq

= ‘99S Saul] Ul SJUNOWe ayy |e}O] J

+ ‘(y UoNDeg) SuOHIPpe Bulpueys}nO Jo juNoWwe |2}0} By} UI AIAN 9

 

‘AIEWWUNS MOY YSED AY} Ul UMOYS BoUE]eg Bulso|D au} Ul BIA S

JUSWISIE}S SIU} JO SJEp 24} SdUIs Spel UBEq aAeY Jey} ‘da ‘saseyound pue sea} soiAJas ‘}s9J9]UI
ulbuew Aue pue suoesUed) pled YOOYD/INLY Se YoNs suooesGns Bulpue}sino Aue pue pied useq
J@A Jou aney yey} syDayo Aue jsI| (g UODag) JYBU ayy Je UONDES suojoejqng Buipueys}ng 9y} ul +

"JUSWAJe}s Siu} JO
SIEP OU} SOUIS SpE UsEq SAeY jeu} ““OJe ‘sales WO Spaedoid ‘jsasajuI pue SPUSPIAIp ‘syisodap se
yons suonippe Bulpueysino Aue jsi| “(yy uoRIeg) }YBU ay] ye UONOSs suOIIPpY BuIPUE}s}NC ou) U| ¢

‘uolas
HEIEq AYANHOW 843 Ul UMOYs Se SUOI}DeN\GNS pue sUOIIPpe Buy Oo yoaYo ‘a}sIBes yUNODIe UNA UZ

‘918 ‘saseyoind
Ajunoas ‘sayes WOdJ spaecoid ‘seBieyo adinies ‘pawea \SSJ9]U! ‘syeip pazuoujneaid ‘sJajsueny
DHEWO NE ‘suoHOesUe PYeD YOOYD/IWLW Se Yons ‘JaysiBai juNoDIe INOA Ul palajua usaq Ajsnoinsid
JOU BABY je} JUSWA}e}s Siu} UO Jeedde Aew YoIYM Sd}! |e JaysIBa1 yuNOD0e INOA ul plopsay |

apinb Hulduejeq }uswa}e}S

 
Case 20-40157-KKS Doc61 Filed 05/21/20 Page 22 of 22

“* THIS PAGE IS INTENTIONALLY LEFT BLANK ***
